NO. 12-14-00285-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

LANDWORKS, INC.,                                     §       APPEAL FROM THE 7TH
APPELLANT

V.                                                   §       JUDICIAL DISTRICT COURT

R2 ENERGY SERVICES, LLC AND R2
DATA ENTRY SERVICES, LLC,
APPELLEES                                            §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant has filed a motion to dismiss this appeal. In its motion, Appellant states that
the parties have settled the underlying controversy and Appellant no longer wishes to pursue this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.2(a). Pursuant to the agreement of the parties, costs are assessed against the
party incurring them. See TEX. R. APP. P. 42.1(d).
Opinion delivered January 14, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 14, 2015


                                        NO. 12-14-00285-CV


                            LANDWORKS, INC.,
                                 Appellant
                                    V.
        R2 ENERGY SERVICES, LLC AND R2 DATA ENTRY SERVICES, LLC,
                                 Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 14-1581-A)

                       THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the appeal be dismissed, costs are assessed against the party
incurring them, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J. and Hoyle, J.